Citation Nr: 0844466	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-31 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to a rating in excess of 30 percent for residuals 
of poliomyelitis of the right lower extremity.

Entitlement to an initial rating in excess of 20 percent for 
residuals of poliomyelitis of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
August 1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which denied an increased 
rating for service-connected residuals of poliomyelitis of 
the right lower extremity, and granted service connection for 
residuals of poliomyelitis of the left lower extremity, 
assigning a 20 percent rating.  The veteran has appealed both 
the denial of a higher rating for residuals of poliomyelitis 
of the right lower extremity and the initial 20 percent 
rating assigned for residuals of poliomyelitis of the left 
lower extremity.

The Board notes that in the December 2008 Written Brief 
Presentation, the veteran's representative indicated that the 
veteran now has weakness in his upper extremities.  This 
matter is referred to the RO for appropriate development 
action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was initially awarded service connection for 
residuals of poliomyelitis (based upon findings with regard 
to the right lower extremity) in a December 1964 rating 
decision.  A 30 percent rating was assigned, effective 
September 1, 1964.  The veteran has since claimed entitlement 
to a higher rating for this disability and as noted above, 
the claim for an increased rating for residuals of 
poliomyelitis of the right lower extremity was denied in a 
March 2004 rating decision.  At the same time, the RO awarded 
a separate, 20 percent, rating for residuals poliomyelitis of 
the left lower extremity.  The veteran has now appealed both 
ratings.

In conjunction with his claims for increased ratings, the 
veteran has provided numerous private medical records.  
Specifically, an August 2005 medical record from Dr. DeMayo 
states that it is "absolutely ridiculous" for the veteran's 
service-connected poliomyelitis to be rated by analogy under 
the code for rating peroneal neuropathy because the veteran 
". . . has significantly more weakness than just his 
peroneal nerve."  Dr. DeMayo further stated that the veteran 
has weakness in dorsiflexion and plantar flexion, as well as 
with knee extension, in the quadriceps, and in the hips.  Dr. 
DeMayo suggested that a VA physiatrist with knowledge 
concerning post polio syndrome should examine the veteran so 
that his disability rating can be reevaluated.  

In light of this information, and because the veteran has not 
undergone a VA examination since January 2004, a new VA 
examination should be scheduled.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44.  

In the instant case, the veteran has not been provided 
sufficient notice under Vazquez-Flores.  In the January 2004 
letter, the veteran was instructed to submit evidence showing 
that his disability has increased in severity, but he has not 
been advised to submit medical or lay evidence demonstrating 
the effect that worsening has on his employment and daily 
life.  Thus, on remand, corrective notice can be provided. 

Additionally, the Board notes that during the pendency of 
this appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman, 19 Vet. App. 473, which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran has not been provided with notice of the type of 
information or evidence needed to establish a disability 
rating or an effective date for the disability on appeal.  
Thus, corrective notice can be provided on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
of the information and evidence needed to 
establish a disability rating and an 
effective date for the disabilities on 
appeal, as outlined by the Court in 
Dingess/Hartman.  

The notice should also notify the veteran 
that, to substantiate a claim for a 
higher rating, he must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life.  The notice 
must also provide examples of the types 
of medical and lay evidence that he may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability, 
as set forth in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

The veteran should be also requested to 
provide any a copy of any recent medical 
records, not already of record, 
pertaining to treatment or evaluation of 
his service-connected residuals of 
poliomyelitis of the bilateral lower 
extremities, or to provide the 
identifying information and any 
authorization necessary to enable the 
RO/AMC to obtain such evidence on his 
behalf.

2.  The RO/AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO/AMC 
is unsuccessful in its efforts to obtain 
any such evidence, it should so inform 
the veteran and his representative and 
request them to submit the outstanding 
evidence.

3.  The veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
current severity of his service-connected 
residuals of poliomyelitis of the 
bilateral lower extremities.  

The claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination.  

The examiner should describe any and all 
residuals from the veteran's service-
connected residuals of poliomyelitis of 
the lower extremities, to include any 
involvement with respect to the feet, 
ankles, knees, quadriceps, and hips.  All 
relevant findings should be reported in 
detail, and all indicated tests/studies 
should be performed.  

The rationale for all opinions expressed 
should also be provided.

4.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the veteran's 
claims.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and provided an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



